Citation Nr: 1200803	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  07-02 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for gastrointestinal disability claimed as peptic ulcer disease.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

When this case most recently was before the Board in November 2010, it was remanded for additional development.  The case since has been returned to the Board for further appellate action.


REMAND

In November 2010 the Board remanded the issue of entitlement to service connection for gastrointestinal disability claimed as peptic ulcer disease, instructing that the Veteran's claims folder be returned to the same VA physician who conducted an examination in January 2010 for an addendum opinion.  The physician was to be instructed to provide an etiological opinion.  If the previous examiner was no longer available, the Board instructed that the claims folder be provided to and reviewed by another physician with appropriate expertise who should be requested to provide the required opinion with supporting rationale.  Another examination of the Veteran was to be performed if deemed necessary by the person providing the opinion.  

In May 2011 a nurse practitioner, rather than a physician as was specified by the Board, submitted an addendum opinion.  Because the originating agency's noncompliance with the Board's November 2010 remand might be prejudicial to the Veteran, this case must be remanded for an adequate etiological opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  As the previous examiner is retired, per the January 2010 addendum, the Veteran should be afforded an examination by another physician with appropriate expertise to determine the etiology of each gastrointestinal disorder present during the pendency of this claim.  Any indicated studies should be performed and the claims folder must be made available to and reviewed by the examiner.

Based upon the claims folder review and the examination results, the physician should provide an opinion with respect to each gastrointestinal disorder present during the period of this claim as to whether there is a 50 percent or better probability that the disorder originated during the Veteran's extended period of active duty, was manifested within one year after the Veteran's discharge from the extended period of active duty or is etiologically related to the Veteran's extended period of active duty or to a period of active duty for training.  The examiner should specifically address the Veteran's contention that the claimed disability is etiologically related to stress associated with his service in Vietnam. 

For purposes of the opinion, the examiner should presume that the Veteran is a reliable historian.  The rationale for each opinion expressed must also be provided. 

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should adjudicate the issue on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to him and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

